UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 05-7090




IN RE:   JUSTIN HAWKINS,




                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                             (CR-98-16)


Submitted: September 29, 2005             Decided:   October 11, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Justin Hawkins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Justin Hawkins petitions for writ of mandamus, alleging

that   the     district   court   has    unduly    delayed    implementing     our

instructions on remand in this court’s opinion in United States v.

Hawkins, 104 F. App. 321 (4th Cir. Aug. 11, 2004) (unpublished).

He seeks an order from this court directing the district court to

act.    Our review of the district court docket sheet reveals that

the    court    entered   its   order    on     remand   on   October   6,   2004.

Accordingly, because the district court has complied with our

remand order, we deny the mandamus petition as moot.                    We grant

Hawkins leave to proceed in forma pauperis and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                PETITION DENIED




                                        - 2 -